Citation Nr: 1007673	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a left radial 
wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to March 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issue of entitlement to an initial disability rating in 
excess of 50 percent for service-connected PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran is in receipt of the maximum schedular rating 
for limitation of motion of the left wrist, and his residuals 
of a left radial wrist fracture are not productive of 
impairment of the ulna, impairment of the radius, or 
ankylosis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of a left radial wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection for residuals of a left radial wrist 
fracture in June 2005 in this case, the RO sent the Veteran a 
letter, dated in April 2005, which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  In 
March 2006, the RO issued VCAA notice to the Veteran which 
also informed him of the evidence needed for the assignment 
of evaluations and effective dates for initial awards of 
service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  

In August 2005, the Veteran submitted an NOD with the initial 
disability rating assigned his left wrist disability, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a December 2005 statement 
of the case (SOC) and February 2006, November 2006 and April 
2007 supplemental statements of the case.  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  The Veteran's and 
his representative's written contentions were also reviewed 
in connection with his claim.  

VA examinations with respect to the issue on appeal were 
obtained in May 2005 and March 2007.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the May 2005 VA orthopedic examination obtained in this 
case is adequate as it is predicated on a review of the 
claims file and all pertinent evidence of record, and 
provides complete rationales for the opinions stated and 
fully addresses the rating criteria that are relevant to 
rating the Veteran's left wrist disability.  With respect to 
the March 2007 VA orthopedic examination, although the 
examiner did not review the Veteran's claims file or medical 
records, the evaluation for his service-connected left wrist 
disability was to assess the current level of the disability.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 
and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met. 38 C.F.R. § 3.159(c) (4).  
There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's residuals of a left radial wrist fracture are 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 
5215 provides for evaluating limitation of motion of the 
wrist.  Where dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm in either the 
major or minor hand, a 10 percent rating is provided; this is 
the maximum schedular rating for limitation of wrist motion 
for both the dominant and non-dominant hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  

For VA purposes, full wrist dorsiflexion is from 0 to 70 
degrees, and full wrist palmar flexion is from 0 to 80 
degrees.  38 C.F.R. § 4.71, Plate I (2009).  Full wrist ulnar 
deviation is from 0 to 45 degrees, and full wrist radial 
deviation is from 0 to 20 degrees.  Id.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Initially, the Board finds that there is no evidence of left 
wrist ankylosis (Code 5214), nonunion of the ulna and radius 
(Code 5210), or impairment of either the ulna or radius with 
nonunion (Codes 5211 and 5212).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

After carefully reviewing the evidence of the record, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for an initial disability rating in 
excess of 10 percent for residuals of a left radial wrist 
fracture.  Although both the May 2005 general medical 
examination report and the March 2007 VA orthopedic 
examinations specifically noted left wrist pain on range of 
motion testing, the examination reports show left wrist 
dorsiflexion to no less than 60 degrees with pain beginning 
at 55 degrees, palmar flexion to no less than 60 degrees with 
pain, radial deviation to no less than 15 degrees with pain 
beginning at 12 degrees, and ulnar deviation to no less than 
10 degrees with pain.  The March 2007 examiner specifically 
noted that there was no evidence of left wrist ankylosis or 
spasm.  VA treatment records, dating from April 2005 to 
October 2006, show the Veteran complained of ongoing left 
wrist pain and numbness to the thumb and index finger in 
November 2005.  The Board acknowledges that the Veteran's 
left wrist pain and limitation of motion; however, Diagnostic 
Code 5215 does not provide for a rating in excess of 10 
percent.  Thus, he is in receipt of the maximum schedular 
evaluation available based upon limitation of wrist motion.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca, supra., but for 
the reasons discussed above, finds that the current 
disability rating adequately considers and encompasses any 
limitation of motion due to pain or any associated functional 
loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

As noted above, since there is no evidence of left wrist 
ankylosis or impairment analogous to ankylosis, the Board 
concludes that Diagnostic Code 5214 is not applicable in the 
instant case.  In addition, the competent medical evidence of 
record does not indicate, and the Veteran does not allege 
that he has a loss of use of the left hand due to the 
service-connected disability which would warrant 
consideration of Diagnostic Code 5125.  Accordingly, as the 
preponderance of the evidence of record is against the claim 
for an increased disability rating for residuals of a left 
radial wrist fracture, the appeal must be denied.  38 
U.S.C.A. § 5107(b)

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected residuals of 
a left radial wrist fracture have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
left wrist disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a left radial wrist fracture is denied.


REMAND

The duty to assist the Veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  The Board finds that another VA 
psychiatric examination is necessary to determine the current 
severity of the Veteran's service-connected PTSD, as the 
medical evidence is insufficient for the Board's adjudication 
of this issue.  In this regard, the Board notes that the 
March 2007 VA psychiatric examiner opined that the Veteran 
had "clearly" not gotten any better in terms of his PTSD 
and related depression since the previous examination in May 
2005.  The examiner further indicated that there might be 
"some tendency for him to be demonstrating more severe 
symptoms" and recommended the Veteran be reevaluated in one 
year.  Despite this recommendation, the Veteran was not 
provided a subsequent VA psychiatric examination.  Moreover, 
a review of the medical evidence of record reveals that the 
Veteran's PTSD and his depression have been attributed not 
only to his military experience, but also to childhood 
experiences.  In evaluating the current severity of the 
Veteran's service-connected PTSD, the VA examiners have not 
differentiated the symptoms associated with his nonservice-
connected depression from those associated with his service-
connected PTSD or provided GAF assessments based on his 
service-connected disability alone, if possible.  

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated October 2006.  Copies of any 
available VA records subsequent to October 2006 need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from October 2006 to the 
present, and associate the records with 
the Veteran's claims file.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded another VA 
psychiatric examination to assess the 
nature and current severity of the 
Veteran's service-connected PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated with 
the Veteran's PTSD.  He or she should also 
provide an opinion as to the severity of 
the Veteran's PTSD symptoms associated with 
his service, to include stating the extent 
that the Veteran's PTSD impairs him 
socially and occupationally.  The examiner 
should also provide a numerical score on 
the Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders.  
All indicated studies should be performed, 
to include a full psychological evaluation.  
Based on the medical findings and a review 
of the claims folder, the examiner is asked 
to render an opinion as to what effect the 
Veteran's service-connected PTSD has on his 
social and industrial adaptability.  The 
psychiatrist is also asked to provide a 
rationale for any opinion expressed.

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


